Citation Nr: 1131233	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-01 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend, Ms. I. W-S.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to July 1979 and from April 1982 to April 1985.  He died in July 2004.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision rendered by the Baltimore, Maryland Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2011, the appellant testified at a hearing at the Board's central office in Washington, D.C. before the undersigned.  A transcript of the proceeding is of record.  


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for a left knee disability, rated as 10 percent disabling.  

2.  The Veteran died in July 2004.  The Certificate of Death lists the primary cause of death as renal failure.  Cirrhosis was another condition contributing to death but not resulting in the underlying cause.  

3.  Renal failure is the result of the Veteran's abuse of alcohol or drugs and is not shown to be the result of an incident or injury during active duty service.  

4.  At the time of the Veteran's death, claims for service connection for end stage renal disease with hypertension and for hepatitis C were pending.  

5.  Based on the evidence of record at the time of the Veteran's death, end stage renal disease with hypertension and hepatitis C were not incurred in or aggravated by active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310, 1131 (West 2002); 38 C.F.R. § 3.300, 3.303, 3.309, 3.311, 3.312 (2010).  

2.  The criteria for entitlement to service connection for end stage renal disease with hypertension and for hepatitis C, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1155, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1000 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time," or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev.'d on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (2009), the Court held that when VA receives a detailed claim for death and indemnity compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C. § 5103(a), the notice must include the following elements:

A statement of the conditions, if any, for which a veteran was service connected at the time of death;

An explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and

An explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The record reflects that the RO provided the appellant with the notice required under the VCAA and under Hupp v. Nicholson, 21 Vet. App. 342 (2007), by a letter dated in August 2005, prior to the initial adjudication of the claim.  At the time of the Veteran's death, service connection was in effect for a left knee disability, rated as 10 percent disabling.  In the letter, the appellant was advised of the criteria for service connection for the cause of the Veteran's death as well as provided information as to the assistance VA would provide in helping her secure evidence in support of the claim.  

The Board also concludes VA's duty to assist has been satisfied.  Here, the Veteran's service treatment records are of record.  In addition VA outpatient treatment records and private treatment records created contemporaneous to the Veteran's death are also of record.  Moreover, in July 2008 VA obtained a medical opinion with respect to the appellant's cause-of-death claim.  Finally, the appellant set forth her contentions during the hearing before the undersigned in February 2011.  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issue has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the appellant.

II.  Cause of Death

The Veteran's surviving spouse alleges that the Veteran's fatal renal disease was incurred during service or within the first year following discharge from service.  She does not allege that the Veteran's service-connected left knee disability in any way contributed to the Veteran's death.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty, but no compensation shall be paid if the disability is the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

The Board has carefully reviewed the evidence of record, but finds that the preponderance of the evidence is against the claim.  Here, the certificate of death indicates that the Veteran died in July 2004.  The immediate cause of death was listed as renal failure.  The other significant condition contributing to death but not resulting in the underlying cause was listed as cirrhosis.  A liver core biopsy taken in July 2004 also revealed the presence of a metastatic poorly differentiated carcinoma.  

The evidence does not establish that the fatal renal failure was incurred during active duty service.  Even so, assuming that renal failure was present during service, the overwhelming weight of the evidence indicates that it was brought on as a result of the Veteran's abuse of alcohol or drugs.  

In this respect, review of the Veteran's service treatment records does not reveal evidence of renal failure.  The records do show, however, that the Veteran was abusing alcohol during service.  Indeed, during the Veteran's lifetime, he freely admitted that he started drinking at age 15 and continued doing so throughout his active duty service.  (See, for instance, Patient Questionnaire completed upon admission to alcohol dependency and rehabilitation treatment in 1985.)  Thus, to the extent that renal failure did develop in service, VA compensation is precluded because the weight of the evidence shows that such was due to the Veteran's abuse of alcohol.  

The Board has considered the appellant's contention that a relationship exists between the fatal kidney disorder and the Veteran's active duty service.  In adjudicating this claim, the Board must assess the appellant's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  

While the appellant is competent to describe the Veteran's symptoms that she personally observed, she is not competent to testify as to the etiology of diagnosed renal failure.  Renal failure is not a disability that is readily observable by a lay person.  To the extent that the appellant speaks to the diagnosis and causation of the kidney disorder, the Board finds that she is not competent to do so and his opinions regarding the etiology of the Veteran's renal failure lack probative value.  

The Board has also considered the June 2003 statement from Dr. J. O.  In the statement, Dr. J. O. reported the Veteran's history of renal failure in the 1980's followed by renal failure again in 2001.  The physician stated that "the possibility certainly exists that his renal disease dates back to the 1980's and over the subsequent years progressed to the point of end-stage renal disease."  The Board does not find this opinion to be persuasive as to whether the disability began during the Veteran's active military service.  The physician makes no reference to the Veteran's military history, does not indicate whether he conducted any sort of records review, and significantly, appears only to link the renal condition in 2001 to an episode of acute renal failure in September or October 1985 (several months after the Veteran's discharge from service).  Furthermore, this opinion was rendered while the Veteran was alive, and by virtue of such, Dr. J.O. was not able to evaluate the condition that resulted in the Veteran's death. 
There is also competent medical opinion evidence against the claim.  Namely, the July 2008 VA examiner reviewed the Veteran's records, to include the statement from Dr. J. O.  The examiner noted that the evidence did not show that the episode of acute renal failure in 1985 was related to an event during service.  In support of his opinion, the examiner noted that the acute renal failure was brought on by binge drinking and muscle damage brought about by a period of unconsciousness.  The examiner also noted that there was no medical evidence showing a progression of acute renal failure between 1985 and 2001.  

When provided with conflicting medical opinions, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  Additionally, the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board places more probative value on the opinion provided by the VA examiner.  Specifically, unlike Dr. J.O., the VA examiner had the benefit of reviewing the claims file, which allowed him to gain an accurate picture of the Veteran's medical history.  In contrast, Dr. J.O.'s statement does not indicate that he had a similar opportunity to review the Veteran's medical history.  The Board duly recognizes that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, in the present case, Dr. J.O. does not appear to link the Veteran's terminal renal failure to his military service.  Furthermore, Dr. J.O. opinion that the "possibility certainly exists" that the Veteran's terminal renal failure had been present since 1985 is couched in speculative terms.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Therefore, Board places more probative weight on the negative opinion provided by the VA examiner.  

Thus, as the competent evidence of record fails to show a link between the Veteran's terminal renal failure and his active military service and there is no evidence that his service connected knee disability caused or materially or substantially contributed to the cause of his death, service connection for the cause of the Veteran's death must be denied.

In making this determination, the Board has considered the appellant's argument that treatment in 1985 for renal failure requires application of the presumptive provisions of 38 C.F.R. § 3.309, which permit for a finding of service connection for certain chronic diseases not manifested during service but diagnosed within a short time following discharge from service.  In this respect, service connection may be granted for nephritis and calculi of the kidney when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Here, the treatment records obtained do not show treatment for nephritis or calculi of the kidney within the first post-service year.  Nephritis is inflammation of the kidney marked by inflammation of the renal capillaries.  Watai v. Brown, 9 Vet. App. 441, 442 (1996).  Rather, the evidence shows that in 1985 the Veteran had acute renal failure following a black out and eventual loss of consciousness connected with an extensive drinking binge.  The hospital discharge confirms that while the etiology of such was unclear it was likely rhabdomyoloysis secondary to alcoholism.  The hospital records make no mention of nephritis or calculi of the kidney.  Moreover, other records show a continuing pattern of alcohol and drug abuse.  For instance, a 1988 hospital summary notes that the Veteran was drinking about two pints of vodka a day and smoking and free-basing cocaine.  

For these reasons the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  

III.  Accrued Benefits

Accrued benefits are benefits to which an individual was entitled at his/her death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the individual (decedent) had a claim pending at the time of death, (iii) the individual would have prevailed on the claim if he/she had not died; and (iv) the claim for accrued benefits was filed within one year of the individual's death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2002); 38 C.F.R. § 3.1000 (2010); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

The substance of the survivor's claim is purely derivative from any benefit to which the Veteran might have been entitled at his death; that is, the survivor cannot receive any such attributed benefit that the Veteran could not have received upon proper application therefore.  Zevalkink v. Brown, 6 Vet. App. 483, 489- 90 (1994).  

In considering the appellant's claim for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is evaluated.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 

Here, in an April 2003 decision, the RO denied a claim of entitlement to service connection for end stage renal disease with hypertension, a dental condition, and for hepatitis C.  In June 2003, the Veteran filed a notice of disagreement with the claims denying service connection for end stage renal disease and for hepatitis C.  He made no reference to the claim for service connection for a dental disability.  Thereafter, the Veteran was offered an opportunity to meet with a Decision Review Officer to discuss his case.  There is no further communication from the Veteran.  The next record is the notification of the Veteran's death and the appellant's claim for service connection for the cause of his death and for accrued benefits.  

Thus, the Veteran had a pending claim at the time of his death that had not been finally adjudicated by VA on or before the date of death.  The appellant filed her claim within one year of the Veteran's death, and hence, it was timely filed.  

The evidence of record at the time of the Veteran's death indicates that the preponderance of the evidence is against the Veteran's claim for service connection for end stage renal failure with hypertension and for hepatitis C.  Much of the evidence discussed above, with the exception of the July 2008 VA examination results and hearing testimony was before the RO.  This evidence did not show renal failure with hypertension during service, and although renal failure was documented shortly following discharge from service, the overwhelming weight of the evidence shows that such was the result of the Veteran's alcohol intake which is a bar to VA compensation benefits.  As such, the evidence did not support the claim and entitlement to accrued benefits must be denied.  

As to the claim for hepatitis C, the Veteran claimed that he was given a blood transfusion at Goras Hospital in Panama City, Panama in 1984.  He reported that he engaged in intranasal cocaine abuse and high risk sexual activity at that time as well.  In describing the incident that required a blood transfusion, he stated that he was attacked and beaten in service by a fellow service member.  

However, the Board finds the Veteran's statements regarding an in-service blood transfusion are not credible.  Evidence before the RO included the Veteran's service treatment records, kidney care records from July 2001, and VA hospital records from 2003.  The service treatment records do document a beating by a fellow service member in which he was treated at the Goras Hospital in Panama.  The treatment records show a diagnosis of a contusion to the back and left eye and a laceration to the left eye lid.  Treatment rendered included suturing the left eye lid and applying ice packs to the eye.  However, there is no contemporaneous evidence that the Veteran underwent a blood transfusion in connection with this treatment.  While the record clearly shows treatment involving suturing of the eye lid and application of ice packs, one would expect that if the Veteran's treatment following this assault included a transfusion of blood, such would be recorded in the service treatment records.  The records do not show, however, that the Veteran received a blood transfusion.  The Board accordingly finds his statements regarding the transfusion of blood during service to be not credible.

To the extent that the appellant asserts that the Veteran underwent a blood transfusion, such contention appears to stem from his unsubstantiated history of a blood transfusion during service.  Accordingly, such statements are insufficient to establish that an in-service blood transfusion occurred.

Because the evidence did not show a blood transfusion as alleged, it appears that the RO discounted the Veteran's lay testimony as to the etiology of the disability.  The Board concurs with this finding.  There is simply no evidence that the Veteran developed hepatitis during his active military service.  
Based on the foregoing, upon review of the evidence before the RO at the time of the Veteran, the preponderance of the evidence was against the claims for service connection for renal failure with hypertension and hepatitis C.  Thus, the present claim for accrued benefits must be denied.   


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  

Entitlement to service connection for end stage renal disease with hypertension and for hepatitis C for purposes of accrued benefits is denied.  



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


